IN THE SUPREME COURT OF IOWA
                              No. 10–0354

                        Filed December 9, 2011


JOSE ANGEL AGUILERA,

      Appellant,

vs.

STATE OF IOWA,

      Appellee.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Wright County, James M.

Drew, Judge.



      Appellant seeks further review from the court of appeals decision

affirming the denial of his second application for postconviction relief.

DECISION OF THE COURT OF APPEALS VACATED; JUDGMENT OF

THE DISTRICT COURT REVERSED, AND CASE REMANDED.



      Martyn S. Elberg of Elberg Law Office, P.L.C., Eagle Grove, for

appellant.



      Thomas J. Miller, Attorney General, Sharon K. Hall, Assistant

Attorney General, and Eric R. Simonson, County Attorney, for appellee.
                                         2

ZAGER, Justice.

        Jose Angel Aguilera was convicted of second-degree murder in

1997.      In his second application for postconviction relief, Aguilera

contends that he was denied due process when the prosecution failed to

turn over an Iowa Division of Criminal Investigation (DCI) file containing

several witness statements prior to Aguilera’s initial trial.          The district

court found the material was suppressed and that it was favorable, but

that it was not material to the issue of guilt and dismissed the

application.       The court of appeals affirmed, and we granted further
review. For the reasons expressed below, we reverse the district court.

        I. Factual Background and Procedural History.

        On August 18, 1996, Aguilera attended a party that was hosted by

Salvador Guido.1        The victim, Jesus “Jesse” Garcia, also attended,

though neither had been invited.          Garcia had recently moved in with

Aguilera’s wife, Zeidy. Guido and Lorenzo Lopez, who was also at the

house that night, were the only “eyewitnesses” who testified at trial. At

trial, each testified that Aguilera approached Garcia while Garcia was

sitting in his Blazer. The two exchanged words and taunts, and Garcia

exited the car. At that point, Aguilera pulled out a gun and shot Garcia

in the chest. Although both Guido and Lopez acknowledged Garcia and

Aguilera    struggled    over   the   weapon     at   some    point,   there   was

disagreement as to how far apart the two were when the gun went off.

Guido placed the two six feet apart when the shot was fired and testified

they only struggled after the shot was fired. Lopez indicated the two had

struggled over the gun before or at the same time as the shot was fired.


        1Guido’ssocial security card, his resident alien card, and a few early court
documents spell his name Salbador Guido. However, at trial, he was identified as
Salvador Guido.
                                           3

At trial, witnesses testified that Aguilera was afraid that Garcia, who had

just moved in with Aguilera’s wife, would attempt to kidnap Aguilera’s

daughter. According to their testimony, Aguilera appeared nervous and

mentioned that men might be coming to harm him or take his daughter

and that he needed the gun that was ultimately used to shoot Garcia for

his own personal protection. Aguilera attempted to portray the shooting

as either an accident, self-defense, or as a voluntary manslaughter

killing, whereas the State sought a first-degree murder conviction.

        In December 1996, a jury found Aguilera guilty of second-degree
murder, and the trial court imposed sentence in January 1997.                      The

conviction and sentence were affirmed by the court of appeals in 1998.

Aguilera filed a postconviction relief application based on alleged errors

in the jury instructions. The application was dismissed in 2000, and he

appealed. The appeal was dismissed for want of prosecution later that

year.    In 2005, Aguilera filed a second application for postconviction

relief, which was amended in 2007.               The second application is the

subject of this appeal. It was based on an alleged Brady violation2 and

various other issues that were not appealed. The application alleged that

the State failed to turn over a DCI file containing interviews with various

people.3     The file was turned over on October 2, 2006.                 Two of the


       2A Brady violation is a due process violation that occurs when the state fails to

turn over exculpatory evidence. See Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct.
1194, 1196, 10 L. Ed. 2d 215, 218 (1963).
        3Aguileraalso argued that the assistant county attorney who prosecuted him
was subsequently convicted of several crimes and that these convictions amount to
newly discovered evidence warranting a new trial. The assistant county attorney in this
case, Jeffrey TeKippe, was found guilty of misconduct in office and his conviction was
affirmed by the court of appeals in 2009. State v. Tekippe, No. 07–1840, 2009 WL
1492660 (Iowa Ct. App. May 29, 2009). Aguilera’s brief claims TeKippe’s conviction is
new evidence; but in order to be newly discovered evidence, the new evidence must have
“been known to the prosecution but unknown to the defense” at the time of trial.
Harrington v. State, 659 N.W.2d 509, 522 (Iowa 2003) (internal quotation marks
                                        4

individuals whose interviews were included in the file testified at trial

(Guido and Lopez) and four did not (Ramae Shuver, Zeidy Aguilera,

Roberto Reyes, and Graciela Lucio). The contents of these statements

and any potential impact they may have had on the trial’s outcome will

be discussed in greater detail throughout the opinion.

         In January of 2010, the district court dismissed Aguilera’s

postconviction relief application. The district court concluded that the

entire DCI file containing the statements had been suppressed and that

it contained exculpatory information.        However, the district court also
concluded that the statements were not material and Aguilera was not

prejudiced by not having them available prior to trial. Aguilera appealed

this decision.     The court of appeals found that portions of Guido’s

statements contained in the DCI file were not suppressed because they

had been revealed to Aguilera by virtue of a detailed pretrial disclosure.

The court of appeals affirmed the district court’s conclusion that Guido’s

statement was exculpatory, but not suppressed or material. The court of

appeals concluded that Lopez’s statements were suppressed and

exculpatory, but his statements were also not material to the issue of

guilt.     The court of appeals found the remaining statements were

suppressed and could have had impeachment value, but were not

material to the issue of guilt. Accordingly, it affirmed the dismissal. We

granted further review.

         II. Standard of Review.

         “When the applicant’s claims are of a constitutional nature, we will

conduct a de novo review.” Desimone v. State, 803 N.W.2d 97, 102 (Iowa


_______________________
omitted). Since TeKippe’s conviction occurred after Aguilera’s trial, it cannot be
considered newly discovered evidence.
                                    5

2011).     Accordingly, we review Brady-due-process-violation claims de

novo. Id.

      III. Discussion.

      The prosecution’s affirmative duty to disclose evidence favorable to

a defendant can trace its origins to early twentieth century strictures

against misrepresentation and is, of course, most prominently associated

with the Supreme Court’s decision in Brady v. Maryland, 373 U.S. 83, 83
S. Ct. 1194, 10 L. Ed. 2d 215 (1963). Brady held “that the suppression

by the prosecution of evidence favorable to an accused upon request
violates due process where the evidence is material either to guilt or to

punishment, irrespective of the good faith or bad faith of the

prosecution.” 373 U.S. at 87, 83 S. Ct. at 1196–97, 10 L. Ed. 2d at 218;

see also Cornell v. State, 430 N.W.2d 384, 385 (Iowa 1988). “To establish

a Brady violation has occurred, [the defendant] must prove by a

preponderance of the evidence ‘(1) the prosecution suppressed evidence;

(2) the evidence was favorable to the defendant; and (3) the evidence was

material to the issue of guilt.’ ” Desimone, 803 N.W.2d at 103 (quoting

Harrington v. State, 659 N.W.2d 509, 516 (Iowa 2003)); see also Cornell,

430 N.W.2d at 385.       Aguilera claims the State’s failure to disclose

statements the DCI took from six individuals constitutes Brady

violations. The statements that form the basis of this appeal came from

Lorenzo Lopez, Salvador Guido, Roberto Reyes, Graciela Lucio, Ramae

Shuver, and Zeidy Aguilera. Lopez, Guido, Reyes, and Lucio were all at

the party where the shooting occurred. Zeidy was at the residence she

shared with Garcia at the time of the shooting. Shuver was not present,

but worked with Garcia and Aguilera at Sparboe Farms. Shuver told the

DCI she suspected Aguilera was extorting money from undocumented

workers.
                                     6

      A.   Suppression of Evidence.      Nondisclosure of evidence is the

touchstone of suppression. Desimone, 803 N.W.2d at 103. To establish

that the evidence was suppressed, Aguilera does not need to show any

“bad faith” on the part of the State. Id. The State has a duty to disclose

exculpatory evidence regardless of whether the accused requests it. Id.;

see also Harrington, 659 N.W.2d at 522. The test for suppression does

not require that an individual prosecutor knows of the information;

rather, a prosecutor has a responsibility “to learn of any favorable

evidence known to . . . others acting on the government’s behalf in the
case, including the police.”    Harrington, 659 N.W.2d at 522 (internal

quotation marks omitted).      Regarding the suppression of evidence, we

have stated, “Exculpatory evidence is not ‘suppressed’ if the defendant

either knew or should have known of the essential facts permitting him

to take advantage of the evidence.” Cornell, 430 N.W.2d at 385. Before

we will say that defense counsel lacked diligence or should have known

of the exculpatory evidence, “defense counsel must be aware of the

potentially exculpatory nature of the evidence and its existence.”

Desimone, 803 N.W.2d at 103.        We have noted that access to police

reports, as opposed to mere knowledge of the reports, provides essential

facts and a “range and detail of information necessary to fully

understand the implications of the police investigation” that oral

disclosure of the reports cannot provide. Harrington, 659 N.W.2d at 522–

23 (internal quotation marks omitted).

      The district court determined the entire DCI file was suppressed.

The court noted that Aguilera’s attorney impeached Lopez and Guido at

trial with inconsistent statements made during their depositions. It was

inconceivable that he would not use the prior inconsistent DCI

statements as well, if he had access to them. The court also noted that
                                     7

Aguilera’s first attorney testified he never received the DCI file, an

inspection of the public defender’s file did not reveal any such DCI file,

and the State could not offer any document showing the DCI file had

been delivered to Aguilera.

      On appeal, the only dispute regarding the suppression issue arises

out of Guido’s statements. Guido’s allegedly suppressed statements were

taken by DCI agent William Basler on August 19 and 21, 1996, days

after the shooting. In these statements, Guido said he was at his house

most of the day, cooking meat in preparation for the party he and his
roommates were hosting.       On August 19, Guido stated he was inside

when he heard the gunshot; that he only went outside after the gunshot;

that he did not see anyone with a gun that evening; and that when he

went outside after he heard the shot, he saw Garcia laying on the

ground.

      On August 21, Guido gave another statement to Basler.          This

statement differed from the statement made two days earlier.       In the

August 21 statement, as well as during his deposition and at trial, Guido

claimed to have been outside when he heard the sound of a bottle or can

hitting something and that noise caused him to look in the direction of

Aguilera and Garcia.     He then claimed he saw Aguilera and Garcia

arguing. When Garcia got out of the Blazer, Guido claimed Aguilera drew

a gun from his back and shot Garcia when the two were approximately

six feet apart. According to Guido, a struggle for the gun then ensued

and Garcia fell to the ground.

      Aguilera deposed Basler on October 23. At his deposition, Basler

stated that Guido said he was inside the house at the time of the

shooting and that he went outside when he heard the shot. According to

Basler’s deposition, Guido also said he never saw a gun. Basler did not
                                    8

disclose Guido’s statement that all his roommates, which would include

Lorenzo Lopez, were inside the house watching a movie at the time of the

shooting.

      The court of appeals found that the portion of Guido’s August 19

statement in which he said that he was inside the house at the time of

the shooting, that he never saw the shooting, and that he never saw a

gun were not suppressed because detailed disclosure of the statement

was made during Basler’s deposition. We disagree. Basler’s deposition

testimony disclosed the fact that, at one point, Guido denied seeing the
shooting and placed himself inside the house, as opposed to being

outside the house and witnessing the shooting, as Guido testified to at

trial. However, his testimony did not include the date that the statement

was made, the fact that Guido made a contradictory statement two days

later, or the fact that Guido placed Lopez, the only other eyewitness in

this case, inside the house.

      Basler’s deposition did not provide “the essential facts permitting

[the defendant] to take advantage of the evidence.” Cornell, 430 N.W.2d
385. Aguilera did not receive the DCI file containing Guido’s statement,

even though the district court ordered the prosecution to turn over the

entire file. Aguilera only received a fraction of the information contained

in the DCI file, and the portion of the statement that Aguilera did receive

was filtered through the DCI agent’s memory and perception. We have

noted the importance of receiving the actual police report itself, as

opposed to mere oral disclosure of information contained in the reports,

stating, “Only access to the documents themselves would have provided

the range and detail of information necessary to fully understand the

implications of the police investigation.” Harrington, 659 N.W.2d at 523

(internal quotation marks omitted). The prosecution failed to turn over
                                    9

the entire DCI file. Therefore, all of the witness statements contained in

that file were suppressed.

      B. Favorability. We now move to the second step of the Brady

analysis: Whether the evidence was favorable to the accused. Desimone,

803 N.W.2d at 105.     The district court found, and the State does not

dispute, that all of the statements listed above were exculpatory.       We

agree. “ ‘Impeachment evidence . . . as well as exculpatory evidence, falls

within the Brady rule.’ ” Id. (quoting United States v. Bagley, 473 U.S.
667, 676, 105 S. Ct. 3375, 3380, 87 L. Ed. 2d 481, 490 (1985)). Since all
of the statements contained in the file could be used to either impeach a

witness or support alternate interpretations of events, these statements

were all clearly exculpatory.

      C. Materiality. For a violation of due process, the suppressed,

favorable evidence must be “material” to the issue of guilt.       Id.   To

determine materiality, we consider the totality of the circumstances to

determine whether there is a reasonable probability that, if the evidence

had been disclosed, the result of the proceeding would have been

different. Harrington, 659 N.W.2d at 523–24. We have repeatedly stated:

      “[T]he materiality inquiry is not just a matter of determining
      whether, after discounting the inculpatory evidence in light
      of the undisclosed evidence, the remaining evidence is
      sufficient to support the jury’s conclusions. Rather, the
      question is whether ‘the favorable evidence could reasonably
      be taken to put the whole case in such a different light as to
      undermine confidence in the verdict.’ ”

Id. at 523 (quoting Strickler v. Greene, 527 U.S. 263, 290, 119 S. Ct.
1936, 1952, 144 L. Ed. 2d 286, 307 (1999) (citation omitted)); see also

Desimone, 803 N.W.2d at 105. However, the defendant does not need to

prove disclosure of the evidence certainly would have resulted in his

acquittal, only that there is a “reasonable probability” that it would have
                                   10

changed the outcome of the trial.       Harrington, 659 N.W.2d at 523

(internal quotation marks omitted). However, a “reasonable possibility”

of a different outcome would be insufficient to require reversal.

Desimone, 803 N.W.2d at 105.

      Withholding impeachment evidence can form the basis of a Brady

violation, but when a witness’s testimony has been otherwise impeached

with prior inconsistent statements, we are less likely to find the

impeaching statements would have impacted the outcome of the trial.

Cornell, 430 N.W.2d 386. Also, the inconsistencies used to impeach a
witness must involve “substantive evidence” of the defendant’s guilt or

innocence. State v. Veal, 564 N.W.2d 797, 810 (Iowa 1997), overruled in

part on other grounds by State v. Hallum, 585 N.W.2d 249, 253 (Iowa

1998), cert. granted, judgment vacated on other grounds, 521 U.S. 1001,

119 S. Ct. 2335, 144 L. Ed. 2d 233 (1999). However, when considering

whether there is a reasonable probability the outcome would be different,

we are not limited to merely evaluating the weight of evidence. We can

also “assess the possible effects nondisclosure had on trial preparation

and strategy.” Desimone, 803 N.W.2d at 105; see also Harrington, 659

N.W.2d at 524 (citing the importance of defense counsel’s ability to “zero

in” on certain witnesses when forming alternative theories of the crime).

When suppressed evidence leads to a new trial “dynamic,” we have found

the evidence to be material. Desimone, 803 N.W.2d at 106.

      An additional aspect of materiality that needs to be stressed under

the facts of this case is that suppressed evidence is to be considered

collectively, not item by item. Kyles v. Whitley, 514 U.S. 419, 436–37,

115 S. Ct. 1555, 1567, 131 L. Ed. 2d 490, 507 (1995).          “While the

definition of . . . materiality in terms of the cumulative effect of

suppression must accordingly be seen as leaving the government with a
                                    11

degree of discretion, it must also be understood as imposing a

corresponding burden.” Id. at 437, 115 S. Ct. at 1567, 131 L. Ed. 2d at

508.

       Lopez and Guido were the only eyewitnesses who testified about

what happened between Garcia and Aguilera when the shot was fired.

Their stories differed in one key respect: Guido said Garcia and Aguilera

were a few feet apart when the gun went off and Lopez said they were

struggling when the gun went off. In other words, if the jury believed

Guido, then an accidental shooting would have been less likely because
the shot was fired before the two began to struggle. If the jury believed

Lopez, then the shot may have been fired after a struggle, which makes

an accidental shooting far more likely. In its ruling on the application for

postconviction relief, the district court stated, “[T]here is no claim of

accident” by Aguilera. In Aguilera’s original appeal of his conviction in

1998, the court of appeals found otherwise, explicitly stating, “We find

Aguilera’s defense was based on accidental shooting and not self-

defense.” We agree with the court of appeals. In his opening statement

at trial, Aguilera’s attorney claimed the shooting was accidental. When

he cross-examined Guido and Lopez, he asked how far apart Garcia and

Aguilera were when the gun went off and whether the two were wrestling

before or after the shot was fired.      The credibility of both Lopez and

Guido was a key issue at trial, which increases the likelihood that any

impeachment evidence contained in the DCI file might have changed the

outcome of the trial, or our confidence in the trial, and would therefore

be material.

       The suppressed statements of Guido, Lopez, and Reyes would all

serve to undermine the trial testimony of Lopez and Guido.           In his

August 19 statement, Guido said that he was inside the house when the
                                    12

shooting occurred; that he did not see a gun; and that his roommates,

which would include Lopez, were inside watching a movie when the

shooting occurred.   In his August 21 statement, Guido placed himself

outside, in front of the garage by the grill, when he heard the shot. He

then looked toward the shot and saw Garcia lying on the ground. At his

deposition, Guido stated he heard the noise of metal hitting metal, so he

looked towards Garcia, who was sitting in his car. At that point, he saw

Garcia and Aguilera arguing. Garcia then exited his car. Guido claimed

Aguilera pulled a gun out of his waistband and shot Garcia. After the
shot was fired, Garcia grabbed Aguilera’s arms and the two briefly fought

over the gun until Garcia collapsed. Guido’s trial testimony substantially

mirrored his deposition.

      Aguilera’s attorney would have been able to cross-examine Guido

far more effectively if he had Guido’s August 19 and 21 statements to the

DCI. Not only are the two statements inconsistent with his deposition

and trial testimony, they are inconsistent with each other. Through the

course of these statements, Guido’s claims progress from him having

been inside and not having seen or heard anything prior to the gunshot,

to him being outside and hearing a bottle or can hit something before the

shot, and finally to actually seeing Aguilera fire the shot that killed

Garcia. The statements Guido made to the DCI would be inadmissible

hearsay if they were offered to prove what Guido said on August 19 and

21 was actually true.      Iowa R. Evid. 5.801(c), 5.802.   However, the

statements would have been admissible to impeach Guido. Iowa R. Evid.

5.613. If the prosecution had provided Aguilera with these documents,

he would have been allowed to present them to Guido at trial and to ask

Guido to explain the drastic inconsistencies between his initial

statements given to the police in the few days immediately following the
                                   13

shooting and his deposition and trial testimony, which occurred several

months later. This dramatic display would have been far more effective

than pointing out minor inconsistencies between Guido’s deposition and

his trial testimony, which was the only impeaching evidence available to

Aguilera at trial. When a case turns on the credibility of a witness, this

type of suppressed impeachment evidence is certainly material.

      Guido’s testimony contains other inconsistencies that would make

the jury less likely to believe him. He testified that Garcia and Aguilera

were two meters apart when the gun went off.        However, the State’s
weapons expert testified that the gun was no more than six inches from

Garcia’s chest when it went off. Lopez testified that Garcia and Aguilera

were fighting over the gun when it went off, not afterwards.          The

testimony from the State’s expert is consistent with Lopez’s account, but

inconsistent with Guido’s.

      The suppressed DCI file also contained a statement from Graciela

Lucio. Lucio did not testify, she was never deposed, and her identity was

never revealed to Aguilera.    Lucio stated she heard someone shout

“they’re fighting” before she heard a gunshot and saw a flash of light

from the gun. While someone shouting that people are fighting does not

necessarily mean that the two people are currently engaged in a close

struggle, it does lend support to Lopez’s description of the events.

Moreover, if Lucio heard the shout that people were fighting, and

subsequently heard the shot, one imagines that others at the scene

would have as well.   Without her statement, or even knowledge of its

existence, Aguilera had no way of knowing that someone had shouted

about a fight prior to the gun going off, and he was denied the ability to

ask Lucio questions about the event. The limitations of Aguilera’s access
                                          14

to this witness and her statement weigh in favor of finding the

suppression of the DCI file to be material.

       Ramae Shuver also gave a statement to the DCI that was not

turned over.4      She told DCI that she believed Aguilera was extorting

money from other Hispanics at work. She claimed she found a list on

Aguilera’s desk and that she asked another co-worker if everyone on that

list had to pay Aguilera $200 per month.                If it turned out that the

defendant was extorting his co-workers, many of whom attended the

party where the shooting occurred, this may certainly have changed
Aguilera’s trial strategy, as well as the dynamic of the trial. Desimone,

803 N.W.2d at 105–06; Harrington, 659 N.W.2d at 523. In his deposition

prior to the hearing on the application for postconviction relief, Aguilera’s

trial counsel stated that he did not recall hearing of any extortion plans

involving Aguilera. Regarding extortion schemes and migrant workers,

Aguilera’s trial counsel stated that he had an “understating of how

generally it works[.] . . . [I]f I’m working and you want to work at the

same place that I work, if I get you a job there, you owe me money. And

basically, you have to pay me a portion of your earnings for as long as

you work there.” Aguilera’s attorney knew enough about this practice

that, if he had been given Shuver’s statement, Aguilera’s attorney would

have been able to fully investigate the allegations.

       While no one can be certain what that investigation would have

uncovered, Shuver’s statement may have changed Aguilera’s strategy at

        4The district court found Shuver’s statement was suppressed. The State has not

appealed this finding, nor has it argued Shuver’s statement was not suppressed under
Brady. Since “[e]xculpatory evidence is not ‘suppressed’ if the defendant either knew or
should have known of the essential facts permitting him to take advantage of the
evidence,” the State could have argued Shuver’s statement was not suppressed.
Cornell, 430 N.W.2d at 385. The State has not made this argument, and therefore, for
purposes of this case, we will consider Shuver’s statement suppressed and only
consider the statement’s cumulative impact on materiality.
                                     15

trial. It may have uncovered a widespread bias against Aguilera on the

part of the employees at Sparboe, several of whom attended the party

and testified against him. Again, the test is not whether the evidence, in

and of itself, is material, but whether the evidence would change the

defendant’s trial strategy and lead to a new dynamic at trial. Desimone,

803 N.W.2d at 105–06; Harrington, 659 N.W.2d at 523.          The test for

materiality is whether that new strategy gives us confidence that there is

a reasonable probability the outcome of the trial might have been

different if the favorable material had been made available to the defense
in a timely manner.     Desimone, 803 N.W.2d at 105.       While Shuver’s

statement, in isolation, may not have been material, when viewed in

connection with the other statements the State failed to turn over, it

supports a finding of materiality.

      Lopez also gave inconsistent statements to the DCI investigator

that were suppressed.      In Lopez’s August 19 statement, he placed

himself inside the house at the time of the shooting and claimed that he

did not see or hear anything. This is consistent with Guido’s August 19

statement.   On August 22, Lopez gave another statement, this time

claiming that he was talking to Garcia at Garcia’s car when Aguilera

approached and Garcia and Aguilera began to argue. Once the arguing

started, Lopez began to back away. Aguilera then took two steps back

and pulled out a gun. Garcia then exited the car and grabbed Aguilera’s

arm, which caused the gun to turn towards Lopez. At that point, Lopez

turned away.    As he was turning away, he heard the shot.       When he

turned back, he saw Aguilera running away. Lopez’s deposition and his

trial testimony are substantially similar to his August 22 statement.

      In Guido’s August 21 statement to the DCI, he continues to

maintain that Lopez was in the house before the shot was fired. After
                                    16

further questioning, Guido stated that he thought he saw Lopez in the

house after the shot, but that he was not sure because he was frightened

by the shooting. At that time, Guido also stated that Lopez told him that

he was standing by Garcia’s car, that he left when Aguilera approached,

and that he heard the shot after he returned to the house.

       Roberto Reyes was interviewed on August 21. He stated that he

was watching television with Lopez at the party and that he saw Lopez in

the kitchen with Guido immediately after the shooting. He also stated

that he and another person were the only two people in the house and
that Lopez was not in the house. Reyes did not testify at trial, and Basler

did not mention interviewing Reyes at his October 23 deposition. There

is no evidence Aguilera knew Reyes existed or that he might have

information regarding the incident. While the State points to aspects of

Reyes’s statement that are inconsistent and confusing as to where

exactly he believed Lopez was at the time of the shooting, that confusion

is not dispositive of whether the suppression of his statement was

material. If Aguilera had been provided with Reyes’s statement, or even

been made aware of his existence, he could have deposed him and

clarified exactly where Reyes believed Lopez was at the time of the

shooting.

       The suppressed DCI file contains many statements that make an

accidental shooting far more likely. Lopez claimed that he was outside

talking to Garcia when Aguilera approached.        The two argued, and

Aguilera pulled out a gun.    During a struggle over the gun, that was

described in great detail in Lopez’s statement to the DCI, the gun went

off.   His second statement is similar to his deposition and his trial

testimony.   Lucio’s statement also supports the theory that the fight

began before the gun went off. While the DCI file bolsters Lopez’s story,
                                        17

it substantially weakens Guido’s.       It contains two statements that are

inconsistent with each other and that differ greatly from his deposition

and trial testimony. Shuver’s statement also creates the possibility that

Guido may have had a motive to implicate Aguilera.

         Suppressed evidence is material if it creates a “reasonable

probability that if the evidence had been disclosed, the result of the

proceeding would have been different.” Desimone, 803 N.W.2d at 105. It

is impossible to know with certainty what role the statements of Shuver,

Lucio,     and    Reyes   would    have      played   in    Aguilera’s   defense.
Unfortunately, due to the State’s refusal to turn the DCI file over, even

after a court order was issued requiring the State to release the file,

Aguilera was never able to investigate any of these statements, and

therefore much of their value is speculative. However, these statements,

along with those of Guido and Lopez, would have provided ample

impeachment evidence that Aguilera could have used to bolster his claim

of an accidental shooting. In this case, the State’s failure to turn over

clearly exculpatory material handicapped not only the defendant, but

also the trier of fact. If this evidence had been placed in front of the jury,

there is a reasonable probability that at least one juror would have

concluded the gun went off by accident, as opposed to an intentional

shooting. This type of obstruction of the fact-finding process cannot be

immaterial       and,   when   viewed   cumulatively,      severely   undermines

confidence in the conclusion reached by the jury. After reviewing these

statements, we cannot be confident in the result of this trial.              See

Harrington, 659 N.W.2d at 525.          We conclude there is a reasonable

probability that had these statements been turned over to the defense,

the outcome of the trial would have been different.            The DCI file and

statements were material.
                                   18

      IV. Disposition.

      Because we determine that the suppressed, favorable statements

which were not turned over by the State had a reasonable probability of

impacting the outcome of the trial, we find a Brady violation occurred in

this case and Aguilera’s due process rights were violated. We vacate the

court of appeals decision, reverse the district court’s ruling denying

Aguilera’s application for postconviction relief, and remand the case to

the district court.

      DECISION OF THE COURT OF APPEALS VACATED; JUDGMENT
OF THE DISTRICT COURT REVERSED, AND CASE REMANDED.

      All justices concur except Mansfield, J., who takes no part.